166 S.E.2d 861 (1969)
4 N.C. App. 506
STATE of North Carolina
v.
Vandy B. CLEAVES.
No. 6926SC108.
Court of Appeals of North Carolina.
April 30, 1969.
*862 Atty. Gen. Robert Morgan and Staff Atty. R. S. Weathers, Raleigh, for the State.
Michael G. Plumides, Charlotte, for defendant appellant.
FRANK M. PARKER, Judge.
When a defendant voluntarily pleads guilty to a charge of crime, the only questions presented on appeal are whether any error appears upon the face of the record proper and whether the sentences imposed were in excess of statutory limits. State v. Caldwell, 269 N.C. 521, 153 S.E.2d 34; State v. Darnell, 266 N.C. 640, 146 S.E.2d 800.
The sole assignment of error in the record is that the punishment imposed was "cruel and unusual under the law and facts of this case." The assignment is without merit. It is firmly established in our jurisprudence that when the punishment imposed does not exceed the limits fixed by statute, it cannot be considered cruel and unusual in a constitutional sense. State v. Bruce, 268 N.C. 174, 150 S.E.2d 216; State v. Mosteller, 3 N.C.App. 67, 164 S.E.2d 27. The sentences imposed upon appellant here did not exceed statutory limits. G.S. § 14-3; G.S. § 14-107. The court's authority to provide that such sentences shall run consecutively is also well established. State v. Dawson, 268 N.C. 603, 151 S.E.2d 203.
No error appears upon the face of this record; the punishment was within limits permitted by law. We find
No error.
MALLARD, C. J., and BRITT, J., concur.